 

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action RECT VE ay j
UNITED STATES DISTRICT COURT ea
for the (eC
i Oz
,
Moe
Plainilf(s : ; ~f/. r
v (5) Civil Action No. [ ‘ / G44 - 42p[ Lol TDD)
)
)
Ow Somes ¥ Company 3
~ Defendant(s) " J )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Dow Jones v Company-

(211 Avenue of Pen ca S

New York, NY 18036

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

{o25 Cosmne cit wt ave NW
HLosd, Waser DC 20936

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

  
 

Date:

 

 

Signature of Clerf: sputy Clerk

 
ie , ,. IA eo, =:
Pr ww i —w sd ee =)
AO 440 (Rev. 06/12) Summons in a Civil Action &

UNITED STATES DISTRICT COURT Mp

for the

as.
g A208
wav Pas ve

ine

ov - in 2 v Z
Eastern District of Virginia

Plaintiffs)
Vv.

\rew in ghaw

Defendant(s)

A, tee ~ 4

wes OS mee
A rie

Penne vet Xe ne ve ag.3 e4

mitt Nee

Atta

$

ve howe ‘ wis Nd
Vi

Civil ActionNo. {14 -cJ—42p Lofton)

 

ee ed

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ( re vd ant NS haw

Gd, Dow Jones d OG / weg |
“DQ PVE NWWe of Pmeri ca

New “Mork, NY (0036

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

anak Ogelee
oe Connecharkr ave NW

H (600, Vavtighr No JQoosk

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT a

 

aa
Signature of Clerk or Deputy Clerk

Date:

 
REO yO
ig

Seg

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

Eramanerek doe

Plaintiff(s)
Vv.

Joe Pac clin Son

 

Civil ActionNo. {° / I-Cy/— 426 (i LofDd 5

 

Nem Ne Nace Nee ee” Nee” Nee Nee eee” ee” eee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address)

Se Dar lnrraon So W oT
(ZV Premnud oe Awtrcad
New “Mov k , NY 10036

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Emmanrrl Oger uw
(025 Conn.e AY Oo ON @
FE (000 | Washighm Dc 2 v03l

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

my,

LE
oo
x,

oy CLERK OF COURT of

1
*

eo

ON,
oy
a
a

Date:

ars

Signature of Clerk or Depuiy Clerk
ed

   
AO 440 (Rev. 06/12) Summons in a Civil Action oe 8 YA
UNITED STATES DISTRICT COURT

for the Ce
Eastern District of Virginia

Plaintif{(s)
Vv.

Glounsa Alaa spol e

Defendant(s) 7

 

 

civil Action No. |. | F- CU - 42 [ LO (TDD)

 

Nema Nem Se Noe Ne Ne Ne Nee Nee ee” See See”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Ewma wel Ogriee NY
[o25S Usmne Hot Owe

flood, Wakofrom Oc A700 3¢

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT 4 )

Date:

 

Signature of Clerk or Bepity Clerk

wy
wt

  
